Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 1/26/2022.
Claims 1, 5-7, and 9 are amended, and claims 13-21 added.
Receipt is acknowledged of the specification amendment and Terminal Disclaimer.
Claims 1-21 are pending and examined.

Specification
The disclosure is objected to because of the following informalities: the specification amendment includes the summary portion of application 15/959,815.   The use of this summary renders the instant application a CIP not a CON.  The summary of application 16/724,806 should be used instead of the summary of 15/959,815 to overcome this objection.  
Appropriate correction is required.

Response to Amendment
Applicant’s amendment overcomes the previous rejections.

Allowable Subject Matter
Claims 1-21 are allowed.


Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered.
Applicant’s arguments regarding the specification amendment is not persuasive. As discussed above, the use of the summary from 15/955,815 renders the application a CIP not a CON and should be amended.
Applicant’s argument regarding the 112 and art rejections are persuasive and the rejections have been withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/